


110 HR 7304 IH: To amend the Controlled Substances Act to address the use

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7304
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to address the use
		  of intrathecal pumps.
	
	
		1.Intrathecal pumpsSection 102(10) of the Controlled Substances
			 Act (21 U.S.C. 802(10)) is amended—
			(1)by striking The term
			 dispense means to deliver and inserting the following:
			 “(A) The term ‘dispense’ means—
				
					(i)to
				deliver
					;
			(2)by striking such delivery.
			 and inserting the following: “such delivery; or
				
					(ii)to deliver a controlled substance by a
				pharmacy to a practitioner, pursuant to the prescription of the practitioner,
				where such controlled substance is to be administered through the use of an
				intrathecal pump by the practitioner acting in the usual course of professional
				practice.
					;
				
			(3)by striking The term
			 dispenser means and inserting the following:
				
					(B)The term dispenser
				means
					;
				and
			(4)by striking to an ultimate user or
			 research subject.
			
